These issues were answered by the jury:
1. Did the defendant wrongfully fail and refuse to furnish the cars ordered by him to move his cordwood from the siding between Mints and Parkersburg, as alleged? Answer: Yes.
2. What damage, if any, has plaintiff sustained? Answer: $250.
From the judgment rendered the plaintiff and defendant both appealed.
Upon an examination of the record and assignments of error of both plaintiff and defendant in this case we are of opinion that the court below committed no substantial error, and that the case has been fairly and correctly tried.
No error.
Same case, defendant's appeal, we find
No error. *Page 443 
(563)